Citation Nr: 0710557	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to a rating higher than 40 percent for 
intervertebral disc syndrome of the lumbar spine.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1985 to March 1987 and from November 1987 to 
February 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In a statement, dated in October 2006, the veteran raised an 
unresolved issue with the Boise RO for reimbursement of air 
travel from San Francisco, where she had her surgery at the 
San Francisco VAMC, to her home of record in Texas, which is 
referred to the Boise RO.  She also raised the issue of the 
extension of the period of convalescence beyond two months 
following surgery in April 2006, which is also referred to an 
agency of original jurisdiction for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

The veteran was last examined by VA in May 2004.  In April 
2006, the veteran had disc replacement surgery.  In October 
2006, the veteran stated that after her surgery she has 
experienced more back pain.  As there is evidence of a 
material change in the disability, a reexamination is needed 
to verify the current severity of the disability.  
Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  




2. Schedule the veteran for VA orthopedic 
and neurological examinations to determine 
the current level of impairment due to the 
service-connected intervertebral disc 
syndrome of the lumbar spine.  The claim 
folders must be made available to the 
examiners for review.

a).  The orthopedic examination must 
include range of motion of the lumbar 
spine, expressed in degrees.  The 
examiner is asked to determine whether 
there is weakened movement, excess 
fatigability, functional loss due to 
pain to include during flare-ups or with 
repetitive use, or painful motion, and, 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional limitation of motion.

b).  The neurological examiner is asked 
to comment on whether the veteran has 
incapacitating episodes of 
intervertebral disc syndrome of the 
lumbar spine, that is, requires bed rest 
prescribed by a physician and treatment 
by a physician, and, if so, the duration 
and frequency of the incapacitating 
episodes.

The neurological examiner is also asked 
to describe any neurological deficits 
attributable to disc disease of the 
lumbar spine and the degree of 
involvement of the affected nerve, for 
example, mild, moderate, moderately 
severe, or severe. 

3. After the above action is completed, 
adjudicate the claim.  If the decision 
remains adverse to the veteran, furnished 
the veteran a supplemental statement of 
the case and return the case to the Board.



The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



